RELEASE OF GUARANTY




On January 31, 2016, Liberated Syndication Inc., a Nevada Corporation
("Libsyn"), and FAB Universal Corp., a Colorado Corporation ("FAB") entered into
a FORM OF GUARANTY.




WHEREAS, FAB was the Guarantor for a lease located at Suite 600, 10100 Santa
Monica Boulevard, Los Angeles, California 90067 (the "Guaranty"); and




WHEREAS FAB’s liability under the Guaranty continued until all rents due under
the Guaranty have been paid in full in cash and until all other obligations have
been satisfied.




WHEREAS, Libsyn absolutely, presently, continually, unconditionally and
irrevocably guaranteed the prompt payment of all rents and all other sums
payable under the Guaranty.




NOW, THEREFORE, FAB unconditionally releases Libsyn from any and all obligations
from the FORM OF GUARANTY.   




IN WITNESS WHEREOF, FAB and Libsyn have executed this release of Guaranty as of
this 22nd day of May 2017.




 

 

 

 

FAB UNIVERSAL CORP.

 

 

 

By:

 

/s/ Christopher Spencer

Name:

 

Christopher Spencer

Title:

 

President and CEO

 

 

Liberated Syndication Inc.

 

 

 

By:

 

/s/ Christopher Spencer

Name:

 

Christopher Spencer

 

 

Title: President and CEO






